

EXHIBIT 10.5
image02.jpg [image02.jpg]
NEWMONT
EQUITY BONUS PROGRAM FOR GRADES E-5 TO E-6


(Effective January 1, 2020)
image12.jpg [image12.jpg]







--------------------------------------------------------------------------------




NEWMONT
EQUITY BONUS
PROGRAM FOR GRADES E-5 TO E-6
(Effective January 1, 2020)
PURPOSE
This Equity Bonus Program for Grades E5 to E6 includes the Restricted Stock Unit
Bonus program and Performance Stock Bonus program for the eligible Employees.
This program is a restatement of the Newmont Equity Bonus Program for Grades E-5
to E-6 effective January 1, 2019. The purpose of this program is to provide to
Employees of Newmont Corporation (“Newmont”) and its Affiliated Entities that
participate in this program a more direct interest in the success of the
operations of Newmont. The eligible Employees will be rewarded in accordance
with the terms and conditions described below.
This program is intended to be a program described in Department of Labor
Regulation Sections 2510.31(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.
SECTION I-DEFINITIONS
The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Short-Term Incentive Program (“STIP”), unless otherwise
stated herein. In addition, the terms set forth in this Section shall have the
meaning set forth below.
1. 1 “Absolute Total Shareholder Return” means; (a) the average closing price of
Common Stock for the 30 trading days, excluding the final 5 trading days for
administrative purposes, on the New York Stock Exchange of the Extended
Performance Period, minus (b) the share price used to determine the Target
Performance Stock Unit Award, plus dividends paid in the Extended Performance
period, divided by (c) the share price used to determine the Target Performance
Stock Unit Award. The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.
1.2 “Cause” means a) engagement in illegal conduct or gross negligence or
willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” b) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or c) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Corporation’s
Code of Conduct and underlying policies and standards.
1.3 “Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Leadership Development
and Compensation Committee as
01-611111.9

--------------------------------------------------------------------------------





constituted before the Change of Control, if any part of the offered price is
payable other than in cash), or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of a share of Common Stock on any of the 30 trading days
immediately preceding the date on which such Change of Control occurs.
1.4 “Common Stock” means the $1.60 par value common stock of Newmont
Corporation.
1.5  “Extended Performance Period” means the time frame between the beginning
and ending average closing prices (generally deemed to be three years with
adjustments for administrative purposes) over which the Leadership Development
and Compensation Committee will calculate and determine the Performance Stock
Bonus.
1.6 “Fair Market Value” has the meaning given such term in the 2013 Stock
Incentive Compensation Plan.
1.7  “Performance Stock Bonus” means the bonus payable to an eligible Employee
in the form of Common Stock under this compensation program with respect to an
Extended Performance Period (or portion thereof as provided in Section 4.4) and
is calculated as described in Section 4.2.
1.8  “Performance Period” means the calendar year over which the Leadership
Development and Compensation Committee will calculate and determine the
Restricted Stock Unit Bonus.
1.9 “Performance Stock” means the right to receive from Newmont, Common Stock or
restricted stock units under terms and conditions defined in a restricted stock
unit or other award agreement, as determined by the Leadership Development and
Compensation Committee.
1.10   “Relative Total Shareholder Return” means Newmont’s total shareholder
return, defined as the change in the closing price of a share of Common Stock,
with cash dividends paid, between the share price used to determine the Target
Performance Stock Unit Award and the average closing price of Common Stock for
the 30 trading days, excluding the final 5 trading days, on the New York Stock
Exchange of the Extended Performance Period; as compared to the total
shareholder return, with cash dividends paid, of an index of peer companies
selected and determined by the Leadership Development and Compensation
Committee. The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.
1.11  “Restricted Stock Unit Bonus” means the bonus payable to an eligible
Employee in the form of restricted stock units under this compensation program
annually (or portion of a year as provided in Section 3.2), which shall be
determined by dividing the eligible Employee’s Target Restricted Stock Unit
Bonus by Fair Market Value, on the date of grant of the Restricted Stock Unit
Bonus. The restricted stock units granted as a Restricted Stock Unit Bonus shall
have terms and conditions, and shall be subject to such restrictions as defined
by the Leadership Development and Compensation Committee.
3



--------------------------------------------------------------------------------





1.12 “Retirement” means at least age 55, and, at least 5 years of continuous
employment with Newmont and/or an Affiliated Entity, and, a total of at least 65
when adding age plus years of employment. This definition differs from the
definition of retirement in other benefits plans, such as pension plans of
Newmont, and shall not alter those definitions.
1.13  “Target Performance Stock Bonus” means the number of shares of Common
Stock equivalent to the percentage of base salary (for calculation purposes,
base salary shall be the applicable base salary of the Employee as of March 1
(or the effective date of the annual merit compensation process if different
than March 1) for the year in which the target number of shares is calculated)
set by the Leadership Development and Compensation Committee which is set forth
in Appendix B, using the average closing price of Common Stock for the 25
trading days on the New York Stock Exchange prior to the grant date of the
Target Performance Leverage Stock Unit Bonus.


1.14  “Target Restricted Stock Unit Bonus” means the percentage of base salary
(for calculation purposes, base salary shall be the applicable base salary of
the eligible Employee as of March 1 (or the effective date of the annual merit
compensation process if different than March 1) for the year in which the target
number of shares is calculated) set by the Leadership Development and
Compensation Committee which is set forth in Appendix A.
1.15  “Terminated Eligible Employee” for purposes of the Performance Stock Bonus
means executive grade level Employee of a Participating Employer at an executive
grade level during the relevant Extended Performance Period, who terminates
employment with Newmont and/or a Participating Employer as provided in Section
4.4.
1.16  “2013 Stock Incentive Compensation Plan” means the Newmont Corporation
2013 Stock Incentive Compensation Plan (or any successor plan), as amended from
time to time.
SECTION II-ELIGIBILITY
All Employees of a Participating Employer in an executive grade level, except
any Employee who is eligible for the Senior Executive Compensation Program, are
eligible to receive a Performance Stock Bonus under this program, provided
(i) they are on the payroll of a Participating Employer as of the last day of
the relevant Extended Performance Period for the Performance Stock Bonus, and at
the time the award is vested, or (ii) they are a Terminated Eligible Employee
with respect to Extended Performance Period for the Performance Stock Bonus. All
executive grade level Employees of a Participating Employer, except any Employee
who is eligible for the Senior Executive Compensation Program, are eligible to
receive a Restricted Stock Unit Bonus under this compensation program, provided
they are on the payroll of a Participating Employer at the time the award is
granted. Eligible Employees who are on shortterm disability under the
ShortTerm Disability Plan of Newmont, or a successor plan, or not working
because of a workrelated injury as of the last day of the Extended Performance
Period for the Performance Stock Bonus, but are still on the payroll of a
Participating Employer shall be eligible to receive a Performance Stock Bonus.
Notwithstanding the foregoing provisions of this Section II, the Leadership
Development and Compensation Committee or the Executive Vice President of Human
Resources of Newmont (or his or her delegate) may, prior to
4



--------------------------------------------------------------------------------





the end of any Performance Period, or Extended Performance Period for the
Performance Stock Bonus, exclude from or include in eligibility for
participation under this compensation program with respect to such Performance
Period, or Extended Performance Period for the Performance Stock Bonus, any
executive grade level Employee of a Participating Employer.
SECTION III-RESTRICTED STOCK UNIT BONUS
3.1 Determination of Restricted Stock Unit Bonus—In General. The Restricted
Stock Unit Bonus shall be calculated by determining the Target Restricted Stock
Unit Bonus and modifying such amount by the eligible Employee’s personal
performance for the Performance Period based upon manager discretion and
guidance from the human resources department. Such calculations shall be done as
soon as reasonably practicable after the Performance Period. Following such
determination, payment of the Restricted Stock Unit Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with Section
3.3 below.
3.2 Separation of Employment and Payment of Restricted Stock Unit Bonus. An
eligible Employee shall not be entitled to payment of a Restricted Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary,
except as provided in Section 5.1 below.
3.3 Form of Payment. The amount of Restricted Stock Unit Bonus payable under
this compensation program shall be paid in restricted stock units (payable in
whole units only rounded down to the nearest share). The restricted stock units
shall have a three-year vesting period, with onethird of the restricted stock
units vesting each year on the anniversary of the date of grant, all subject to
the terms of the applicable award agreement.
SECTION IV-PERFORMANCE STOCK BONUS
4.1 Determination of Performance Stock—In General. The Performance Stock Bonus
shall be calculated as soon as reasonably practicable after the Leadership
Development and Compensation Committee determines the Performance Stock Bonus
Payout Factor as described in Section 4.3 below. Following such determination,
payment of the Performance Stock Bonus shall be made to eligible Employees as
soon as reasonably practicable, in accordance with Section 4.5 below.
4.2 Calculation of Performance Stock Bonus. The Performance Stock Bonus equals
the Target Performance Stock Bonus times the percentage dictated by the
Performance Stock Bonus Payout Factor and corresponding schedule in Appendix C.
4.3 Calculation of the Performance Stock Bonus Payout Factor. The Performance
Stock Bonus Payout Factor will be calculated by determining the Relative Total
Shareholder Return and the corresponding percentage payout based on the schedule
adopted by the Leadership Development and Compensation Committee, attached
hereto in Appendix C. In the event that Absolute Total Shareholder Return over
the Extended Performance Period is negative, the Performance Stock Bonus Payout
Factor shall be capped at 100%. Additionally, the total value maximum of any
calculated Performance Stock Unit Bonus shall not exceed four times the
5



--------------------------------------------------------------------------------





dollar value of the Target Performance Stock Unit Bonus. In the event, this
maximum amount is exceeded, the Performance Stock Unit Bonus shall be reduced to
a number of shares equaling four times the dollar value of the Target
Performance Stock Unit Bonus divided by the average closing price of Common
Stock for the 30 trading days, excluding the final 5 trading days, on the New
York Stock Exchange of the Extended Performance Period, rounded down to the
nearest share.
4.4 Separation of Employment and Payment of Performance Stock Bonus. Unless
otherwise stated in this Section 4.4, an eligible Employee shall not be entitled
to payment of a Performance Stock Bonus on or after any separation of
employment, voluntary or involuntary. In the event an eligible Employee
separates employment from a Participating Employer prior to payment of the
Performance Stock Bonus, for which the Employee has already received a notice of
grant and award agreement, as a result of: (a) Retirement, (b) death, (c)
termination of employment entitling Employee to benefits under the Executive
Severance Plan of Newmont, or separation benefits for any involuntary
termination, other than for Cause, for Employees not eligible for benefits under
the Severance Plan of Newmont or the Executive Severance Plan of Newmont, or (d)
circumstances entitling eligible Employee to long-term disability benefits of
the Company, such eligible Employee is a Terminated Eligible Employee and shall
receive a Performance Stock Bonus calculated separately to the most recent
fiscal quarter end for each of the outstanding awards, with each separate award
pro-rated based on the time he or she was actually employed by a Participating
Employer during the Extended Performance Period.
4.5 Form of Payment. The amount of Performance Stock Bonus payable under this
compensation program shall be paid in Common Stock (payable in whole shares only
rounded down to the nearest share). Upon the payment of the Performance Stock
Bonus in Common Stock, an eligible Employee shall also be entitled to a cash
payment equal to any dividends paid with respect to the Common Stock delivered
for the Performance Stock Bonus for the Extended Performance Period, minus any
applicable taxes.
4.6 Timing of Payment. Except as otherwise provided in Section 4.4 above,
payment of the Performance Stock Bonus will be made as soon as reasonably
practicable during the calendar year following the Extended Performance Period
to which such Performance Stock Bonus relates. Upon the payment of the
Performance Stock Bonus in Common Stock, an eligible Employee shall also be
entitled to a cash payment equal to any dividends paid with respect to the
Common Stock delivered for the Performance Stock Bonus for the Extended
Performance Period, minus any applicable taxes.
4.7 Performance Stock Bonus for Newly Hired or Newly Promoted eligible
Employees. In the event an individual is hired as an eligible Employee, or
promoted into an eligible Employee position, such eligible Employee may be
eligible for payment of a pro-rated Performance Stock Bonus, as determined in
the sole discretion of the Company or the Committee for Section 16 Officers, at
each date of payment of a Performance Stock Bonus after the date of hire or
after the date of promotion.
6



--------------------------------------------------------------------------------





SECTION V-CHANGE OF CONTROL
5.1 Restricted Stock Unit Bonus. In the event of a Change of Control (as defined
in the STIP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries. The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.
5.2 Performance Stock Bonus. In the event of a Change of Control (as defined in
the STIP), each eligible Employee or a Terminated Eligible Employee who
terminated employment on account of Retirement (all other Terminated Eligible
Employees who terminated employment prior to the Change of Control shall be
excluded), shall become entitled to the payment of a Performance Stock Bonus for
an Extended Performance Period. The Performance Stock Bonus shall be calculated
in the manner stated in Section 4.2 above, with the exception that (i) the
Extended Performance Period shall be deemed to end on the date of the Change of
Control, (ii) the Change of Control Price shall be substituted for the closing
price for the end of the Extended Performance Period for purposes of Section 4.3
above, and (iii) the TSR Payout Factor will be based on Relative Total
Shareholder Return utilizing the Change of Control Price as the final closing
price of a share of Common Stock. The Performance Stock Bonus shall be paid out
as follows: (A) the percentage of the Performance Stock Bonus equal to the
percentage of the Extended Performance Period that elapsed up to the Change of
Control shall be paid in a number of shares of common stock of the acquiring or
resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Stock Bonus, or (B) if
Acquirer Stock is not issued in connection with such transaction, cash in an
amount equal to the Change of Control Price multiplied by the number of shares
of Common Stock subject to such percentage of the Performance Stock Bonus,
within 5 days following the date of the Change of Control (provided, however,
that if such Change of Control does not constitute a change in the ownership or
effective control of Newmont or of a substantial portion of the assets of
Newmont, pursuant to Treasury Regulations Section 1.409A-3(i)(5) (a “409A CoC”),
such percentage of the Performance Stock Bonus shall be so paid when the
Performance Stock Bonus would otherwise have been paid in accordance with
Article IV), and b) the percentage of the Performance Stock Bonus equal to the
percentage of the Extended Performance Period that did not elapse prior to the
Change of Control shall be paid in the form of (A) restricted stock units
covering a number of shares of Acquirer Stock equal to (x) the number of shares
of Acquirer Stock received by a holder of Common Stock for each share of Common
Stock held by such holder in such transaction multiplied by (y) the number of
shares of Common Stock subject to such percentage of the Performance Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of
7



--------------------------------------------------------------------------------





the Change of Control, or (B) if Acquirer Stock is not issued in connection with
such transaction, a deferred compensation arrangement with a balance initially
equal to the Change of Control Price multiplied by the number of shares of
Common Stock subject to such percentage of the Performance Stock Bonus, that
will have a vesting period equal to the Extended Performance Period otherwise
remaining as of the date of the Change of Control and a value from time to time
as if such initial balance were invested in such deemed investment as the
Leadership Development and Compensation Committee as constituted before the
Change of Control shall determine in its discretion. The portion of the
Performance Stock Bonus described in clause (b) of the preceding sentence shall
vest upon any termination of employment of the eligible Employee with a
Participating Employer prior to the expiration of the vesting period, with the
exception of voluntary termination or termination for Cause, as defined in
Newmont’s Executive Change of Control Plan. Such portion shall be paid in cash
within 5 days following vesting; provided, however, that if such Change of
Control does not constitute a 409A CoC, such portion, to the extent vested in
accordance with this sentence, shall be so paid when they would otherwise have
been paid in accordance with Article IV.
SECTION VI-GENERAL PROVISIONS
6.1 Administration. This compensation program shall be administered by the
Leadership Development and Compensation Committee or its delegee. All actions by
Newmont under this program shall be taken by the Leadership Development and
Compensation Committee or its delegee. The Leadership Development and
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Leadership
Development and Compensation Committee with respect to this program shall be
taken or made in its full and absolute discretion in accordance with the terms
of this program and shall be final, binding and conclusive on all persons.
6.2 Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his or her heir or devisee) shall
not have any greater rights than a general, unsecured creditor against Newmont
or another Participating Employer, as applicable, for any amounts payable
hereunder.


6.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont’s life insurance plan. In the absence of an effective
beneficiary designation under such plan, any amount payable hereunder following
the death of such eligible Employee or Terminated Eligible Employee shall be
paid to his or her estate.


8



--------------------------------------------------------------------------------





6.4 Reimbursement. The Leadership Development and Compensation Committee, to the
full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Performance Stock Bonus previously paid to an
eligible Employee pursuant to the terms of this compensation program if: a) the
amount of such Performance Stock Bonus was calculated based upon the achievement
of certain financial results that were subsequently the subject of a
restatement, and b) the amount of such Performance Stock Bonus that would have
been awarded to the eligible Employee had the financial results been reported as
in the restatement would have been lower than the Performance Stock Bonus
actually awarded. The approach used to determine the amount of reimbursement
will be based on commonly used valuation methodologies or those as supported or
validated by an independent third party with expertise in related matters.
Additionally, the Leadership Development and Compensation Committee, to the full
extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Performance Stock Bonus previously paid to an
eligible Employee pursuant to the terms of this compensation program if the
eligible employee is terminated for Cause.
6.5 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont or a Participating Employer may determine
is required to be withheld pursuant to any applicable federal, state or local
law or regulation. The Leadership Development and Compensation Committee may, in
its sole discretion, permit eligible Employees to satisfy withholding applicable
to the portion of the bonus payable in shares of Common Stock or Performance
Stock by causing Newmont to withhold or sell the appropriate number of shares of
Common Stock or Performance Stock from the bonus otherwise payable and to make
the requisite withholding payments on behalf of the eligible Employee.
6.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont or as otherwise determined in the sole discretion of the
Leadership Development and Compensation Committee. All awards under this
compensation program that consist of Common Stock or that are valued in whole or
in part by reference to, or are otherwise based on, Common Stock, shall be
treated as made under the 2013 Stock Incentive Plan as well as this compensation
program and thereby subject to the applicable terms and conditions of the 2013
Stock Incentive Compensation Plan.
6.7 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.
6.8 Right of Offset. To the extent permitted by applicable law, Newmont or a
Participating Employer may, in its sole discretion, apply any bonus payments
otherwise due and payable under this compensation program against debts of an
eligible Employee to Newmont or an Affiliated Entity. By accepting payments
under this compensation program, all eligible Employees shall consent to the
reduction of any compensation paid to the eligible Employee by
9



--------------------------------------------------------------------------------





Newmont or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.
6.9 Termination and Amendment. The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Leadership
Development and Compensation Committee may, consistent with its administrative
powers, waive or adjust provisions of this compensation program as it determines
necessary from time to time. The Leadership Development and Compensation
Committee may amend the terms of any award theretofore granted hereunder, but no
such amendment shall be inconsistent with the terms and conditions of this
compensation program or materially impair the previously accrued rights of the
eligible Employee to whom such award was granted with respect to such award
without his or her consent, except such an amendment made to cause this program
or such award to comply with applicable law, tax rules, stock exchange rules or
accounting rules.
6.10 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.
6.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.
6.12 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.
6.13 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont and eligible Employees and their respective heirs,
representatives and successors.
6.14 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.
6.15 Section 409A. It is the intention of Newmont that awards and payments under
this compensation program comply with or be exempt from Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and Newmont shall have complete discretion to interpret and
construe this program and any related plan or agreement in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A. If for any reason, such as imprecision in drafting, any provision
of this program and/or any such plan or agreement does not accurately reflect
its intended establishment of an exemption from (or compliance with) Code
Section 409A, as
10



--------------------------------------------------------------------------------





demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by Newmont in a manner
consistent with such intent, as determined in the discretion of Newmont. None of
Newmont nor any other Participating Employer shall be liable to any eligible
Employee or any other person (i) if any provisions of this program do not
satisfy an exemption from, or the conditions of, Code Section 409A, or (ii) as
to any tax consequence expected, but not realized, by any eligible Employee or
other person due to the receipt or payment of any award under this program.
        
11



--------------------------------------------------------------------------------







APPENDIX A
Target Restricted Stock Unit Bonus



GradePercentage of Base SalaryE-560%E-640%







APPENDIX B
Target Performance Stock Bonus

GradePercentage of Base SalaryE-560%E-640%





12



--------------------------------------------------------------------------------





APPENDIX C
Performance Stock Bonus Payout Factor Schedule:


The PSU performance and payout funding utilizes a continuous schedule where the
payout will be interpolated between the company rankings based on TSR.




image22.jpg [image22.jpg]




image32.jpg [image32.jpg]
13

